08/30/2022


             IN THE SUPREME COURT OF THE STATE OF M?NTANA
                                                                                           Case Number: OP 22-0391

                                          OP 22-0391
                                                                                    TIT)
                                                                          AUG 3 0   LOLL
                                                                       Bowen Greenwood
 DARELL S. BOHL,                                                     Clerk of Supreme Court
                                                                        Sthte of Montana


               Petitioner,
        v.
                                                                       ORDER
 JAMES SALMONSEN, Warden, and
 DEPARTMENT OF CORRECTIONS,

               Respondents.



       Dare11 S. Bohl has filed a pleading entitled Amended Writ of Habeas Corpus, which
we deem to be a petition for rehearing, pursuant to M. R. App. P. 20(1), of our Order of
July 26, 2022, denying his original habeas petition. Bohl raises two issues: (1) the State
of Montana violated the statute of limitations in charging him, resulting in due process right
violations and an illegal sentence; and (2) ineffective assistance of trial counsel for failing
to argue the first issue.
       This Court will consider a petition for rehearing "only upon . . . [t]hat it overlooked
sorne fact rnaterial to the decision[,] . . . or [t]hat its decision conflicts with a statute or
controlling decision not addressed by the suprerne court." M. R. App. P. 20(1)(a)(i) and
(iii). "Absent clearly demonstrated exceptional circumstances, the suprerne court will not
grant petitions for rehearing of its orders disposing of motions or petitions for extraordinary
writs." M. R. App. P. 20(1)(d).
       Upon review, Bohl is not entitled to rehearing or his requested relief of release and
dismissal. Bohl attempts to relitigate his conviction and sentence. Our July 26, 2022 Order
explained that the District Court entered an amended judgrnent upon the State's timely
rnotion to amend because the court had statutory authority to limit Bohl's good tirne credit
for the conviction of incest.       Section 46-18-202(4), MCA (1995).           Bohl has not
dernonstrated any criteria or exceptional circumstances to warrant a rehearing. Therefore,
       IT IS ORDERED that Bohl's Arnended Writ of Habeas Corpus, deemed a Petition
for Rehearing, is DENIED and DISMISSED.
      The Clerk is directed to provide a copy of this Order to counsel of record and to
Darrell S. Bohl        ly.
      DATED this-3 6         day of August, 2022.




                                                            Chief Justice




                                                                   "




                                            2